Citation Nr: 0031021	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  86-14 557	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
generalized anxiety disorder with labile hypertension and 
tachycardia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1985 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In a November 1986 decision, the Board denied an increased 
evaluation for the veteran's service-connected psychiatric 
disorder.  The Board received a motion for reconsideration of 
the decision in February 2000.  In June 2000, the Vice 
Chairman of the Board ordered reconsideration of the Board's 
decision by an expanded panel of Board Members, as provided 
by 38 U.S.C.A. § 7103(b) (West 1991).


FINDINGS OF FACT

1.  A January 1981 RO decision granted a 100 percent 
schedular evaluation for anxiety neurosis with labile 
hypertension and tachycardia from January 1, 1981.

2.  A July 1985 RO decision reduced that evaluation to 70 
percent, effective October 1, 1985, on the basis of one 
examination that did not demonstrate material improvement in 
the veteran's service-connected generalized anxiety disorder 
with labile hypertension and tachycardia.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
generalized anxiety disorder with labile hypertension and 
tachycardia from October 1, 1985 have been met.  38 U.S.C.A. 
§ 355 (West 1982 and Supp. 1984); 38 C.F.R. §§ 3.343(a), 4.2, 
4.7, 4.10, 4.13, Part 4, Diagnostic Code 9400 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that a February 1973 RO decision granted 
a 70 percent evaluation for the veteran's service-connected 
anxiety neurosis with labile hypertension and tachycardia and 
granted a total rating based upon individual unemployability 
from November 1, 1972.  A January 1981 RO decision granted a 
100 percent schedular evaluation for anxiety neurosis with 
labile hypertension and tachycardia from January 1, 1981.

The report of a December 1983 VA psychiatric examination 
reflects that the veteran reported that he was taking a lot 
of medication.  He indicated that he had trouble sleeping at 
times and that he shook a lot.  He had not been able to work 
since he was last seen and was rather socially isolated 
except for seeing his children.  He stayed to himself.  On 
mental status examination he was disheveled, poorly groomed, 
and poorly dressed.  He was shaking constantly and was 
stuttering.  There were no hallucinations or delusion.  He 
was alert and oriented in all three spheres.  His memory was 
intact and he could do serial 7's.  He could repeat six 
digits forward and four digits backward.  He was aware of the 
current and past few Presidents and was in contact with 
reality.  The diagnoses included anxiety neurosis, hysterical 
personality, and hypertension and tachycardia.

A February 1984 RO decision continued the veteran's 100 
percent schedular evaluation for anxiety neurosis with labile 
hypertension and tachycardia.

The report of a May 1985 VA psychiatric examination reflects 
that the veteran reported shaking and being upset all of the 
time.  He indicated that he did not know what medication he 
took because they changed his nerve medication all of the 
time.  

He reported losing his temper easily.  He reported that he 
had not worked since he got out of the service.  During the 
examination he stuttered occasionally and avoided eye 
contact.  He did not want to respond to questions in a 
coherent and relevant manner.  He reported being afraid and 
acknowledged that he did not get along with people.  He had a 
terrible temper and had fights.  He reported always fighting 
with his spouse and being physically and verbally abusive 
toward his spouse.  The examiner indicated that no psychotic 
content was elicited.  His judgment and reality were somewhat 
impaired.  He did display some anxiety and also displayed 
considerable personality problems.  The diagnoses included 
generalized anxiety disorder of moderate degree and 
borderline personality disorder.  The examiner commented that 
the veteran certainly displayed a severe personality trait 
disturbance and a borderline disorder nature and it was his 
opinion that the veteran's social impairment was moderate to 
severe and vocational impairment was moderate to severe.

On the basis of the May 1985 VA examination a July 1985 RO 
decision reduced the veteran's evaluation for generalized 
anxiety disorder with labile hypertension and tachycardia 
from 100 percent to 70 percent, effective from October 1, 
1985.

The veteran's service-connected generalized anxiety disorder 
with labile hypertension and tachycardia was rated under the 
provisions of Diagnostic Code 9400.  Diagnostic Code 9400 
provided that a 70 percent evaluation would be assigned where 
the ability to establish and maintain effective or favorable 
relationships with people is seriously impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation would be 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 

fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment. 

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  38 C.F.R. § 3.343(a).  Examination reports 
showing material improvement must be evaluated in connection 
with all the facts of record and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work. Id.

The January 1981 award of a 100 percent evaluation was based 
upon the veteran meeting the schedular criteria for a 100 
percent evaluation and not based upon unemployability.  
Therefore, the standard for review of the July 1985 reduction 
is 38 C.F.R. § 3.343(a).  At the time of the October 1985 
reduction from 100 to 70 percent, the recent evidence of 
record consisted of a May 1985 VA psychiatric evaluation 
report.  It was incumbent upon VA to demonstrate improvement 
prior to the rating decision.  After the fact justification 
of a past error cannot make right that which was already 
wrong.  Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The 
May 1985 VA psychiatric examination continues to report 
similar symptoms as the veteran had expressed at the time of 
the December 1983 VA examination.  It continues to indicate 
that the veteran was unemployed and does not reflect that he 
had experienced any improvement, material or otherwise, in 
his symptoms.  It indicates that he had a borderline 
personality disorder, but does not indicate that his social 
and vocational impairment was more likely related to his 
generalized anxiety disorder or his borderline personality 
disorder.

With consideration that the May 1985 VA psychiatric 
examination report, which was the basis for the July 1985 
action reducing the evaluation from 100 to 70 percent, 
continued to reflect symptoms similar to those shown at the 
time of the December 1983 report, there was no indication 
that the veteran had experienced any improvement in those 
symptoms and it continued to reflect that the veteran was 
unemployed.  Therefore, it cannot be said that material 
improvement in the veteran's mental condition had been 
demonstrated or that the veteran had attained any improvement 
under the ordinary conditions of life.  Further, since the 
report of a December 1980 VA psychiatric examination reflects 
that the veteran was unemployable due to his service 
connected anxiety reaction there is no evidence that there 
was clear error in the January 1981 assignment of the 100 
percent schedular evaluation.  Therefore, the 100 percent 
evaluation should not have been reduced and restoration is 
warranted.



ORDER

Restoration of the 100 percent evaluation from October 1, 
1985 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	    ______________________________        
______________________________
              F. JUDGE FLOWERS                            
BARBARA B. COPELAND
    Member, Board of Veterans' Appeals         Member, Board 
of Veterans' Appeals



______________________________
BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



    ______________________________        
______________________________
                ALAN S. PEEVY                                    
RICHARD F. WILLIAMS
    Member, Board of Veterans' Appeals         Member, Board 
of Veterans' Appeals



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


